DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2. 	The terminal disclaimer for U.S. Patents 10,758,796 and 10,272,304 are agreed with and have been approved.  

Information Disclosure Statement

3. 	The information disclosure statement filed 28 July 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no dates where listed for all the foreign patent documents which is required.  It has been placed in the application file, but the information referred to therein for all the foreign patent documents have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97€.  See MPEP § 609.05(a).

Conclusion

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SLB/ 29 July 2021			/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711